The only possible liability of Mrs. Beekman, as executrix, is on the guaranty. And that is the undertaking of a surety. In this State it is too late to question the principle of King v.Baldwin (17 Johns.), that where a surety requests the creditor to proceed to enforce collection from the principal debtor and the creditor neglects to do so, and the principal debtor thereafter becomes unable to pay, the loss thereby incurred falls on the creditor and not on the surety.
SELDEN, J., did not sit in the case; all the other judges concurring,
Judgment affirmed. *Page 562